DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 6, at least a portion of the left end of the drawing, including the door and the reference numeral, are missing; in Fig. 8, at least a portion of the lower left corner of the figure is missing; and in each of Figs. 9-28, a portion of the Y-axis of the graphs illustrated thereby is missing in each figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

The abstract of the disclosure is objected to because legal phraseology, i.e., “comprises”, on line 2 of the abstract, should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 1) On page 5, last line, reference numeral “40” should be replaced by --42--; 2) on line 1 of paragraph [0033], “embodiment” is misspelled.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 12, “the saturator device” lacks antecedent basis.  It is noted that applicant has stated in paragraph [0023] of the specification that the “saturator device” is also referred to as “a gas infusion device” within the disclosure of the application.  However, using the different terms interchangeably throughout the claims is confusing and would lead one of ordinary skill in the art to find the claims that include both terms as vague and indefinite.  Applicant should choose one of the terms (either saturator device or gas infusion device) to be used consistently throughout the claims to avoid providing a confusing definition of the patent protection desired.
Applicant should note that either one or both of “the saturator device” or “the gas infusion device” appear in each of instant claims 1, 2, 4, 5, 7, 11-14, 16-18, and 20, and as such each would be considered confusing, and thus vague and indefinite for the reasons as set forth above.
Instant dependent claim 3 depends upon itself and is therefore vague and indefinite.
Instant dependent claim 4 depends upon itself and is therefore vague and indefinite.
In claim 5, applicant recites a mechanical means “adapted to” direct the first liquid within the pressure vessel.  It is not entirely clear from the claim language itself, how the mechanical means is adapted to direct the liquid.  Furthermore, the specification, at paragraph [0027] does not provide a great deal of clarity to the issue, stating that the mechanical means, or a baffle is situated within the pressure vessel, the baffle “adapted to mechanically direct the first liquid”.  Perhaps applicant may wish to rephrase the claim to state that “a baffle is provided within the pressure vessel, the baffle being configured to mechanically direct the first liquid within the pressure vessel”.
In claim 8, it is unclear as to how the pressure vessel is “adapted to” operate under pressure.  Paragraph [0025] may shed some light on how the pressure vessel is so adapted, however, none of the structural aspects set forth therein are present within claim 8.
Similarly, in claim 11, is it unclear as to how the pump is “adapted to” generate a pressure of at least 20 psi through the gas infusion device.  Paragraph [0051] appears to discuss the capabilities of the pump, but none of the structural or operational aspects discussed therein are recited within claim 11.
In claim 13, “the second saturator device” lacks antecedent basis.
In claim 16, “the third saturator device” lacks antecedent basis.
In claim 17, “the saturator device” lacks antecedent basis.
Claim 20 depends from claim 19.  Claim 19 speaks to maintaining the pressure within “the pressure vessel” at a predetermined level.  Claim 20 seeks to further limit claim 19, but speaks to maintaining the pressure within “the gas infusion device” to at least 20 psi.  It is unclear as to whether applicant wishes to maintain the pressure within the pressure vessel or the gas infusion device, or both.
Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The prior art of record fails to disclose or suggest providing the gas infusion device as defined by claims 1 and 17 within a pressure vessel, and providing a recirculation system to redirect a portion of the liquid within the pressure vessel back into the gas infusion device, wherein the injection of the redirected liquid into the gas infusion device forces the first liquid which has been received within the pressure vessel, into the gas infusion device for the gas exchange.
Claims 2-16, and 18-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The dependent claims would be allowable based upon their dependence on an allowable independent claim 1 or 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.B/9-10-22
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776